DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shinbara et al. (9,925,779) in view of Lodal et al. (6,692,101).

 	Regarding claim 1, Shinbara teaches a liquid ejecting apparatus and maintenance method comprising: 
a liquid ejecting portion (fig. 18, item 1) configured to eject a liquid from a plurality of nozzles (fig. 18, item 21) disposed on a nozzle surface (fig. 18, bottom surface of head 1); 
a liquid receiving portion (fig. 1, item ST) that receives the liquid discharged from the plurality of nozzles (see fig. 1); 
a wiping mechanism (fig. 18, item 750B) that includes a wiping portion (fig. 18, item 750B) configured to wipe the nozzle surface (see fig. 18); 
an external force applying mechanism (fig. 13, items 803, 748, fig. 16, item 778) configured to apply an external force in a direction along the nozzle surface (fig. 16, note that a force is applied along the nozzle surface and further that “along the nozzle surface” can mean more than one thing) to , the external force applying mechanism comprising a liquid-ejecting portion moving mechanism (fig. 13, item 748) configured to reciprocally move the liquid ejecting portion in a scanning direction (col. 6, lines 27-34); and 
a control portion (fig. 13, item 810) that drives the external force applying mechanism to apply the external force to the liquid adhering to the nozzle surface (see fig. 16), and then causes the wiping portion to perform a wiping operation of wiping the nozzle surface (see fig. 18).
 	Shinbara does not teach wherein the liquid-ejecting portion moving mechanism is configured to change a posture of the liquid ejecting portion in directions transverse to the scanning direction. Lodal teaches this (Lodal, compare figs. 1-8, Note that liquid ejecting portion 24 prints when facing platen roller 54, and then its posture is inclined relative to print path to be wiped by wiper 58. Note also that liquid ejecting portion 24 can be rotated to face any number of directions transverse to the scanning direction). It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the liquid ejecting portion and maintenance elements in the manner disclosed by Lodal instead of in the manner disclosed by Shinbara because doing so would allow for a simple rotation of the liquid ejecting unit through all of the maintenance positions rather than requiring the liquid ejecting unit to be scanned in a scanning direction to reach all maintenance elements, and this would reduce the lateral space needed for proper maintenance within the printer. 
Note that, upon adapting Shinbara’s external force application followed by wiping to the arrangement disclosed by Lodal, the resultant device would have an external force applying mechanism between the platen roller 54 and the wiper 58 of Lodal so that force would be applied before wiping as Lodal’s head 20 was rotated away from 
 	Regarding claims 2 and 9, Shinbara in view of Lodal teaches the liquid ejecting apparatus and maintenance method according to claims 1 and 8, respectively wherein 
 	Regarding claim 3, Shinbara in view of Lodal teaches the liquid ejecting apparatus according to claim 2, wherein the liquid-ejecting-portion moving mechanism inclines the nozzle surface such that a portion on a wiping start side is higher than a on the nozzle surface 
the liquid-ejecting-portion moving mechanism inclines the nozzle surface in a direction in which a height difference occurs between the plurality of nozzles forming the nozzle row (Shinbara, see figs. 1, 2, Lodal, see figs. 5-8, Note that upon combination of the movement of Lodal so that the carriage of Shinbara is rotated around guide shaft 722 as shown in Shinbara, fig. 1, the claimed limitation is met). 	Regarding claim 5, Shinbara in view of Lodal teaches the liquid ejecting apparatus according to claim 2, wherein a nozzle row (Shinbara, fig. 3, item NL) is formed by the plurality of the nozzles on the nozzle surface (Shinbara, fig. 3), and 
the liquid-ejecting-portion moving mechanism inclines the nozzle surface such that pressure applied to the liquid in the plurality of nozzles by a height difference between the plurality of nozzles forming the nozzle row is smaller than meniscus 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853